 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlamo Cement CompanyandUnited Cement, Lime,Gypsum and Allied Workers Division,Interna-tional Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers andHelpers,AFL-CIO,and its Local Lodge D-560. Cases23-CA-8880 and 23-CA-9279May 23, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 23, 1989, Administrative Law JudgeGeorge F. Mclnerny issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed ,its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,iTheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.We find it unnecessary to adopt the judge's characterization of theremedy ordered by the Board in the underlying unfair labor practicecases as "theTransmarmebackpay remedy."2We agree with the judge's finding that the employees ordered to bemade whole were not "temporary"employees when they were hired.Therefore,we reject the Respondent's contention that its offers of rein-statement to temporary positions would cut off its backpay liability underArrow Automotive Industries,284 NLRB 487 (1987), enf. denied 853 F.2d223 (4th Cir 1988),because the offers were not to the same or substan-tially equivalent positions.Furthermore,contrary to the Respondent'scontention,traditional mitigation rules do not require claimants to acceptoffers to positions that are not substantially equivalent to their former po-sitions.SeeMastro PlasticsCorp.,136 NLRB1342,1350(1962), enfd. inpertinent part 354 F.2d 170 (2d Or. 1965);Powell Valley Electric Coopera-tive,236 NLRB 1040, 1044 (1978)The Respondent contends that Ramiro Sotelo Jr. willfully failed toreport interim earnings of $132 as shown in the Texas Employment Com-mission(TEC) recordsWe find the Respondent's contention untimely.Sotelo testified after the TEC records were introduced, and the Respond-ent never asked hun about the amount in question.Furthermore, in itsanswer to the backpay specification,the Respondent admitted the amountof interim earnings alleged in the specification.We findAmerican Naviga-tionCo.,268 NLRB 426 (1983),distinguishable In that case,the claimantdeliberately concealed earnings and lied about it in his testimony. In theinstant case the Respondent has not established that the amount in ques-tion was not included in the amount of interim earnings alleged by theGeneral Counsel.The Respondent contends that Donald Wesohck willfully lost earningsby quitting Midwestern and that his earnings there should act as a con-tinuing offset against subsequentbackpay.His salary at Midwestern was$5.75 per hour.He worked 55 hours a week and was paid an overtimerate for hours worked over 40 At his new job at Tausch, he earned $6per hour for50 hours. Because of the overtime paid at Midwestern hisweekly salary at Tausch was slightlyless.As found by the judge, Weso-hck had an artificial leg that caused hun to miss work often. He testifiedthat one reason he left Midwestern was that they suspended him for aweek because of absenteeism.Obviously,his health problems caused arate of absenteeism greater than was acceptable to Midwestern. As afindings,' and conclusions2 and to adopt the rec-ommended Order.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AlamoCement Company, San Antonio, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.result, he lost a week's salary. In these circumstances, we agree with thejudge that Wesohck's departure from Midwestern was not unjustified.We correct the judge's apparent inadvertent error in fn. 30 of his deci-sion thatMichaelMcKee earned about $200 from his ownbusinessMcKee testified that he earned $500 or $600.No specific exceptions were filed to the judge's findings concerningemployeesCobarruvias,Orozco,Cervantes,Johnston,White,andWagner.aWe correct the following inadvertent errors in the judge's recom-mended Order. the name of claimant Brian P. Johnstonwas misspelled,and the citation forStarliteCutting, Inc. (Starlite II),should read 284NLRB 620 (1987).Guadalupe Ruiz, Esq.,for the General Counsel.Christopher C.HoweandRobert S. Bambace, Esq. (Ful-bright& Jaworski),of Houston, Texas, for the Re-spondent.Stephen B. Rubin, Esq. (Asher, Pavalon, Gittler & Green-field),of Chicago,Illinois, for the Charging Party.SUPPLEMENTAL DECISIONGEORGE F. McINERNY, Administrative Law Judge.On November 12, 1985, the National Labor RelationsBoard (the Board) issued Decisions and Orders in Cases23-CA-8880(277NLRB 309) and 23-CA-9279 (277NLRB 333)1 adopting the fmdings and conclusion ofAdministrativeLaw Judges Leonard M. Wagman inCase 23-CA-8880, and Richard J. Linton in Case 23-CA-9279. Alamo Cement Company (the Company orRespondent), was ordered to compensate a number ofemployees on account of what the Board found was dis-crimination against them. These employees were:Ramiro Sotelo, Jr.Hipoleto ValdezAlfredo EstradaClemente CobarruviasDavid OrozcoMichael McKeeGeronimo Mendez, Jr.Jaime ZunigaJames W. BellOrlando SanchezCandelario CervantesJohn CoronadoBrian P. JohnstonJeffreyWhiteDonald WesolickRandy CowanBenny TorresRon W. WagnerThe Board directed that these employees be madewhole for any loss of pay they may have suffered as aiThe Charging Party in these cases was and has been describedthroughout as United Cement,Lime, Gypsum and Allied Workers Inter-national Union and its Local 560, AFL-CIO. In its brief, the Union rep-resented that it had merged into the International Brotherhood of Boiler-makers. The Union moved that its name be changed to that shown above.There being no objection, the motion is allowed and the name of theUnion appears above as changed by its merger298 NLRB No. 74 ALAMO CEMENT CO.639result of what the Board found were violations of Sec-tion 8(a)(5) and (1) of the Act with interest to be com-puted in accordance withFlorida Steel Corp.,231 NLRB651 (1977);IsisPlumbing Co.,138NLRB 716 (1962);Olympia Medical Corp.,150 NLRB 146 (1980); andNewHorizonsfor the Retarded,283 NLRB 1173 (1982).On January 5, 1987, the United States Court of Ap-peals for the Fifth Circuit issued a decision enforcing theBoard's Decision and Orders, Civil 86-4056 et al.1.THE HEARINGOn March 7, 1988, a controversy having arisen overthe amount of backpay due the above employees underthe Board's order, as enforced, the Acting Regional Di-rector for Region 23 issued a backpay specification andnotice of hearing.Pursuant to said notice, a hearing was held before meat San Antonio, Texas, on April 25, 26, and 27, 1988.Briefswere later filed by the General Counsel and bythe Respondent. Following this, on July 6, 1988, theGeneral Counsel moved to strike part of Respondent'sbrief, and to reopen the hearing. I found merit in thatportion of this motion requesting that the hearing be re-opened, and under date of August 12, 1 ordered that thehearing be reopened on September 13, 19881 The hearingthen continued on September 13 and 14, 1988, and briefswere subsequently filed by all parties.My colleague, Administrative Law Judge Wagman,found in his decision in Case 23-CA-8880 dated July 15,1983, that the Respondent failed to give the Union ade-quate notice and the opportunity to bargain regardingthe hiring of new employees at its plant located on FarmRoad 1604 near San Antonio (1604 or the 1604 plant)and the transferring of unit employees from its plant lo-cated on Broadway in the city of San Antonio (theBroadway plant) to 1604. By these unilateral actions,Judge Wagman found that the Respondent had violatedSection 8(a)(1) and (5) of the Act. Further, the judgefound that the Respondent, by refusing to bargain withthe Union concerning the effects of the transfer of unitemployees from the Broadway facility to the 1604 plant,the Respondent "violated and continues to violate Sec-tion 8(a)(5) and (1) of the Act.'''With respect to the Respondent's violation of Section8(a)(5)and (1) by unilaterally laying off employees,Judge Wagman, in the remedial section of his decision,recommended to the Board that the Respondent be re-quired to make whole the employees laid off in 1982 "bypaying to them their normal wages from the date of theirlayoff until the earliest of the following conditions aremet: (1) mutual agreement is reached; (2) good-faith bar-gaining results in a bona fide impasse; (3) the failure ofthe Union to commence negotiations within 5 days of thereceipt of Respondent's notice of its desire to bargainwith the Union; or (4) the subsequent failure of theUnion to bargain in good faith."32 227 NLRB 309, 314 (1985).tId at 316The judge's recommendations were adopted by theBoard in its Decision and Order dated November 12,1985.4The Respondent appealed this decision of the Board tothe United States Court of Appeals for the Fifth Circuit,which affirmed the Board's ruling.5II.THE REMEDYIt is settled that the "finding of an unfair labor practiceby the Board is presumptive proof that some backpay isowed."NLRB v. Mastro Plastics Corp.,354 F.2d 170, 178(2d Cir. 1965). Any "backpay remedy must be sufficient-ly tailored to expunge only the actual and not merelyspeculative consequences of -the unfair labor practices...." Sure Tan, Inc. v. NLRB,467 U.S. 883 (1984). Inthis regard, as Respondent pointed out in the course ofthis hearing, and in its brief, the Board is limited to at-tempting to achieve "the economic status quo that wouldhave obtained but for the unfair, labor practice."NLRBv.J.H. Rutter-Rex Mfg. Co.,396 U.S. 258 (1969). TheBoard exceeds this limited authority by orderinga'mini-mum backpay award without concern for a claimant's"actual economic losses or legal availability for work,"Sure Tan,supra at 904-905.InRespondent's view, one conclusion is certain aremedy must seek only to remove the "consequences ofviolation," and nothing more.Carpenters Local 60 v.NLRB,365 U.S. 651 (1961).The Board is likewise abjured to tailor its remedy"where the jobs affected by the illegal discharge wouldhave been phased out anyway regardless of the unfairlabor practices ... for only actuallossesshould be madegood."Sure Tan,supra.6In thiscase,the Board has imposed a limited remedydesigned to effectuate the policies of the Act by requir-ing the Respondent to bargain with the Union concern-ing the effects of layoffs upon the laid-off employees. In-cluded in that remedywas alimited backpay require-ment designed to make the laid-off employees whole forlossessuffered as a result of the violation, to remedy theloss of opportunity to bargain through their chosen col-lective-bargaining representative at a time when the Re-spondent might still have been in need of their services,and at a time whena measureof balanced bargainingpower existed,7 and to recreate a situation in which theRespondent's failure to bargain in good faith is not lack-ing economic cnsequences reasonably related to the ef-fects of that failure on those employees.The limited make-whole order issued in this case,sometimesreferred to as theTransmarinebackpayremedy, is a traditional remedy imposed', by the Boardand accepted by the courts for an employer's failure tobargain over the effects of a discrimination of operations4 277 NLRB309, supra. The Board's decision notes that the Respond-ent filed exceptions to the administrative law judge's decision,togetherwitha supporting brief.S CivilNo. 86-4056, et al.6 See Discussion, infra, on the question of whether the laid-off employ-ees involved here were or would have been laid off anyway, in the ab-sence of the violationfoundby the Board.7 Sheffield Tube Corp.,285 NLRB No. 94,slip op. at 6(Sept.11, 1987)(not published in bound volumes). 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon unit employees;TransmarineNavigationCorp.,170NLRB 389 (1968);Ladies' GarmentWorkers'Union v.NLRB,463 F.2d 907, 921 (D. C. Cir. 1982);MorrisonCafeterias Consolidated v.NLRB,431 F.2d 254, 258 (8thCir. 1970);NLRB v. Drapery Mfg. Co., 425F.2d 1026,1028-1029 (8th Cir. 1970);Globe Security Services, 229NLRB 460, 462-463 (1977), P1i£ mem. 582 F.2d 1275 (3dCir. 1978);Empire Dental Co.,211NLRB 860, 861(1974),enf.mem.sub nom.NLRB v. Williams,538 F.2d337 (9th Cir. 1976;Burgmeyer Bros.,254 NLRB 1027(1981);Peuntech Papers, Inc.,263 NLRB 264 (1982);Gar-wood-Detroit Truck Equipment,274 NLRB 113 (1985).Respondent's argument that theTransmarineremedyfashioned by the administrative law judge herewas puni-tive is untimely. If, indeed, this argument was made tothe Board and to the court, both have rejected it withoutcomment. In any event, the authorities cited above makeitclear that theTransmarineremedy has been adoptedand approved as a valid exercise of the Board's authorityat leastsince 1968.Respondent further argues, first, employees herewould have been laid off for valid economic reasonseven in the absence of the unfair labor practice, andsecond that it had (more than once) offered to reinstatethese employees "to their former positions as temporaryemployees." Therefore, the Respondent's backpay liabil-ity is more limited than that claimed by the GeneralCounsel.The burden of proof in respect to these argumentsrests on the Respondent, "in keeping with traditional eq-uitable principles that the wrongdoers shall bear the riskof any uncertainty arising from actions."Rubber WorkersLocal 250 (Mack-Wayne Closures),290 NLRB 817 (1988).Where evidence of the reasons Respondent took the ac-tions it did is "peculiarly in the possession of and avail-able to the Respondent,"Boland Marine & Mfg. Co.,280NLRB 454 (1986), "the burden falls to Respondent toprove by convincing evidence that the discriminateeswould have been terminated at a subsequent date for le-gitimate business reasons."Pacemaker Drivers Service,290NLRB 405 (1988).TheTransmarine-typeremedy applied in this case bythe Board provides for backpay for the emloyees laid offon July 2 and 7, 1982, from the date of the layoff untilthe earliest of the following conditions are met: (1)mutual agreementisreached; (2) good-faith bargainingresults in a bona fideimpasse;(3) the failure of the Unionto commence negotiations within 5 days of the receipt ofRespondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union to bar-gain in good faith.There is no argument here that the Respondent hasnot complied with any of the enumerated conditions inthe Board's Order. However, the Respondent argues thatthe four conditions are not an absolute which must bemet in order to stop the backpay from running, citingGlobe Security Services,229 NLRB 460 (1977), in whichthe Board added to itsTransmarineremedy in that casethe words "of course (the employer's) backpay obliga-tion to any individual employee shall cease to run should(the employer) offer, such employee reinstatement to asubstantially equivalent position at any of its facilities,"(parentheses from Respondent's brief). In a more recentcase the Board reaffirmed this exception to its remedy:"of course, if the Respondent decides to reopen the .. .plant and offers to reinstate the above employees to theirsame or substantially equivalent positions, its liability willcease as of that date";Arrow Automotive Industries,284NLRB 487 (1987).8III.THE EMPLOYMENT STATUS OF THE LAID-OFFEMPLOYEESThis Company and its predecessor, San Antonio Port-land Cement Company, had been in busness for manyyears at the Broadway (also referred to as the Cement-ville) location. According to the undisputed testimony ofManuel P. Galindo, a veteran of 39 years with the Com-pany as personnelmanagerfrom the 1970s to 1983, andthereafter personnel affairs consultant, the Company wasfaced in the mid-1970s with serious competitive prob-lems. As a result it was decided to build an entirely new,state-of-the-art, energy efficient, automated plant out onFarm Road 604, a few miles from the old Broadwayplant.Without extraneous detailing the facts from this recordand from Judge Wagman's decision in the underlyingunfair labor practice case, it appears that the Companyestablished a phased opening of quarrying,grinding,firing, finishing, and shipping processes at the 1604 witha shutdown of matching manufacturing processes atBroadway.In thesame timeperiod, according to Galindo's testi-mony in this proceeding, the Company began, in late1979 or early in 1980,9 to hire temporary employees whowould fill in for injured or retired employees, and to takecare of breakdowns and clean-up work required by thephased in transition from Broadway to 1604.Galindo testified that all of the emplyees for whombackpay is claimed in this proceeding were informedwhen they were hired that their employment was tempo-rary only, and that they would be laid off when the needfor their services no longer existed.The hiring dates of the employees involved here, sofar as can be determined from their testimony and bycopies of Respondent's records submitted in evidence areas follows:8 I note thatin Arrow,as in the instant case, there are no provisions inthe Board's orders for the reinstatement of employees to their former orsubstantially equivalent positions.However,Arrowappears to relax theRespondent'sTransmarineburden where reinstatement to the same orsubstantially equivalent positions is offered.While the BoardinArrowseems to contemplate a permanent reopeningof the plant withconcomi-tant permanent reinstatementof employees,I cannot presume to inferthat a temporary reopening,or offers of temporary positions, would beeither accepted or rejectedby theBoard as satisfaction of the conditionsof theTransmanneremedy.9 1 note, however, the finding by Judge Wagman apparently based ontestimony by Galindo that the hiring of temporary employees did notbegin until January 11, 1982. Citing the case of an employee named Ray-mond Duran (not one of the employees involved here), Judge Wagmanfound that Galindo told Duran that his "tenure would be only for a fewweeks or months." Duran was laid off on July 7, 1982, as were the em-ployees in this case, but his name does not appear inJudgeWagman'srecommended Order, nor in the backpay specification in this case. ALAMO CEMENT CO.641Ramiro Sotelo, Jr. testified that he was hired onAugust 11, 1980 by Bill Dimmick, a former plantmanager.The date of his hire was corroborated bya copy of his Company Employment Record.10Hipoleto Valdez was not asked about his date ofhire,but a copy of his Company EmploymentRecord shows that he was hired sometime beforeNovember 30, 1980.11Alfredo Estrada was not asked about his date ofhire, but his Company Employment Record showshis employment before September 1981.Clemente Cobarruvias died in August 1987. ThisCompany Employment Record shows that he washired on June 11, 1980.David Orozco was not asked about his date ofhire but the Company Employment Record showsthat he was hired on June 29, 1981.Michael McKee was not asked about his date ofhire, but he is listed on the Company's EmploymentRecord as hired on July 7, 1981.Geronimo Mendez Jr. testified that he was hiredon July 7, 1981 by Galindo. Galindo told him thathe was on probation for 90 days and after that hewould be made permanent. Mendez testified thatGalindo told him later that he was made permanent.There was no Company Employment Record forMendez introduced in evidence here.Jaime Zuniga was not asked about his hire, buthisCompany Employment Record shows his em-ployment commencing on August 3, 1981.James W. Bell recalled that he was hired by theCompany on August 17, 1981. A Company "Em-ploymentChange of Status Report" shows hisachieving "permanent"statusas of November 17,1981.Orlando Sanchez was not asked about his hire,but his Company Employment Record shows hisemployment on September 14, 1981.Candelario Cervantes testified, and his CompanyEmployment Record verifies, that he was hired onOctober 5, 1981.John Coronado thought he might have beenhired in May of 1982 but was not sure. He was surethat it was nine months before his layoff on July 7,1982 which would have been in October or Novem-ber of 1981. His Company Employment Recordshows that he was hired on November 2, 1981.Brian P. Johnston was not called as a witness, buthisCompany Employment Record shows that hiswas hired on January 2, 1982.JeffreyWhite died in an accident on June 13,1987.His Company, Employment Record shows10 I note in Judge Wagman's decision that Ramiro Sotelo, Sr, this em-ployee's father,was one of those employees of Respondent transferredfrom the Broadway plant to 1604 in late 1977, and was reported byJudge Wagman as still there as of the hearing-m Case 23-CA-8880 in1982 or 198311 In compiling the exhibits in this case the reporter used a three-holepunch which perforated Mr Valdez' employment record at the monthwhen he was hired.This also happened to other portions of exhibits. Iwould hope that the General Counsel would note this to the reporterwho, otherwise, did a most capable job of reporting the evidence at thishearing.that he was hired on October 5, 1981. Another em-ployment document, an undated Company Changein StatusReport, shows White as a permanent em-ployee effective 10/5/82, temporarily assigned tothe 1604 plant as a laborer.DonaldWesolick came to work at AlamoCement sometime in 1980 when the Company ac-quired another employer called Midwestern whereWesolickwas working. There are no Companyrecords of his employment in evidence here.Randy Cowan testified that he was hired on Jan-uary 16, 1982 on 90 days probation. The Company's"Change in Status Report" verifies this. Accordingto Cowan, he was hired by Joe Fernandez,mainte-nance supervisor at the 1604 plant. Cowan, alongwith Benny Torres, anothr employee hired at thesame time,was interviewed by Galindo, who toldthem that if they kept a good work record they hadpossibilities of staying with the Company for a "reallong time,as long assome of the people that hadbeen there for 20 years or so." Galindo told themthat they were on a 90 day probation period andwhen the probation was over they "would go aheadand be with the Company as Alamo Cement."Benny Torres testified that he talked to Galindoabout employment and was hired on January 16,1982 for the 1604 plant. He testified that Galindotold him that he would be on 90 days probation,and after that a permanent employee. The date ofhire and the 90 days probation are verified by theCompany's Change in Status Report.Ron W. Wagner did not testify in this proceedingand no employment records concerning his employ-ment were offered or received.Galindo attempted to explain these records which notonly showed that the employees were employed on 90days' probation, as admittedly was the case for employ-ees destined for permanent employment, but also that inmost casesthe progression of the, employees to perma-nent status,' z or promotion.13 The testimony of all ofthose employees who did testify was uniformin statingthat they were hired as 90-day probationers, to becomepermanent employees at successful completion of theprobationary period. These witnesses impressed me ascandid and credible, and their 'understanding of theirstatus iscorroborated by the Company's own records.14Ido not credit Galindo's assertionsthat the recordswere in error. He was generally a credible witness, and Iclosely observed his demeanor while he was testifying,noting his obvious discomfort with his own assertionsthat his own records were in "error" or "mistakes."Based on these credibility resolutions andn the Compa-ny's employment records, I find that all of the employeesinvolved in this case were hired as regular employees, el-12 See company employment records for Valdez, Orozco, Zuniga, Bell,Cervantes, and Coronado.1s See company records for Estrada, Cobarruvias,McKee, Sanchez,and White.14 I specifically credit the testimony of Cowan and Torres relative totheir conversations with Galindo at the time of their hire, even thoughtheir employment records do not show their transfer to permanent status. 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDigible to become permanent at the successful completionof a 90-day probationary period. 1 5Galindo testified clearly and unequivocally, and histestimony is verified by employment records and by thetestimony of some employees, that all offers of reinstate-ment madeto the employees here were for temporaryemploymentonly. I find, whither or not theTransmarineorder discussed above would not be satisfied, by Re-spondent's offers ofreinstatementhere, those offers of re-instatementwere not tothe same orsubstantially equiva-lent positions,Arrow Automotive Industries,supra, and arenot effective to toll the running of backpay.NLRB v.J.H. Rutter-Rex Mfg. Co.,supra.IV. THE EFFECT OF THE CLOSING OF THE BROADWAYPLANT ON THE LAID-OFF EMPLOYEESThe Respondent argues that the laid-off employeeshere would have been laid off anyway, whether or nottheCompany bargained or did not bargain with theUnion concerning the effects of the layoff, at one of twotimes; first, on July 7, 1982, when, as the Respondentstates "the claimants would have been laid off in anycase because of the shutdown of several parts of theBroadway plant"; or, second, "upon the complete phaseddown of the entire Broadway operation when no sub-stantial need for temporary employees remained." Thisargument incorporates the arguments discussed in sectionIII,above, that the laid-off employees were, after all,only temporarily, employed, and that recalls by theCompany would have tolled backpay or kept backpayamounts to a minimum.Beyond the Point that I have already decided, that thelaid-off employees here were not temporary employees,the Respondent's arguments are inconsistent with JudgeWagman's findings, and, indeed, admissions made by theRespondent and its counsel, in the underlying case,16and are not borne out by the evidence submitted in thiscase.In Judge Wagman's decision, he found that the Re-spondent had begun transferring employees to the 1604plant from the Broadway plant as early as the latter partof 1977 to work on the construction of the former plant,277 NLRB 309. In this case, Galindo stated that the con-struction of the 1604 plant did not begin until 1979.17 Hedid not mention the earlier transfer.Judge Wagman also found, as admitted in Respond-ent's answer in that, case and testified to by Galindothere, that the Company began hiring new employees forthe 1604 plant between April and September 1981. Ibid.Further,Respondent's counselwas quoted in JudgeWagman's decision as stating that none of the employeesat the Broadway plant would suffer termination because15With respect to Ron Wagner, who did not testify here, his employ-ment status must have been knownto the Respondent. Nothing was of-feredin evidenceto show thathis statuswas any different than the otheremployees who either testified,or concerningwhom company employ-ment records were submittedin evidence. Such recordswould "peculiar-ly in thepossessionof the Employer"and theburden for producing suchevidencerests on the Respondentshere.Boland Marine & Mfg. Co.,280NLRB 454 (1986).16San Antonio Portland Cement Co.,277 NLRB 309 (1985).17 In fact he testified that the Company "began to consider" the build-ing of the new plant in the middle or latter part of 1979.of the opening of the new plant, ibid.18 In this case Ga-lindo testified that the Broadway plant in the late seven-ties had about 130 employees, and that a "study" showedthat the 1604 plant would be able to function with 75 to80 employees. Galindo also testified in this case aboutpamphlets and bulletins distributed to employees aboutthe move and progress on construction at 1604, speechesto employees by then Company President Bill Hopperand Chairman Robert Koch,19 and concerns by employ-ees in the early eighties about the prospects for feweremployees and a faster work pace at 1604. None of theselimitationson the broad statements of Respondent'scounsel as reported by Judge Wagman were, apparently,revealed at Judge Wagman's hearing.The employees who testified in this backpay proceed-ing stated that they were hired as probationers, with theexpectation of permanent employment at the end of theprobation period.20 None testified about pamphlets orbulletins, or speeches by company officials, or notifica-tion that as temporary employees, they would be laid offwhen 1604 went into full operation. I would have moreconfidence in Galindo's denials of these employees' testi-mony if the record in this case was in any substantialway consistent with the findings by Judge Wagman onthe matter hiring at 1604 and transfer from Broadway to1604.The contradictions in the testimony of Galindofrom the underlying case to this backpay case, togetherwith my previous findings of credibility as between Ga-lindo and the laid-off employees leads me to reiterate myconclusion that the employees not only were not tempo-rary employees, but were not predestined by the termsunder which they were hired to be laid off on July 7,1982.The next question, is whether the employees herewould have been laid off, in any event, whether theywere temporary or permanent employees, on July 7,1982, or on December 31, 1985. In this regard "theburden is on the employer to establish facts which wouldnegative the existence of liability to a given employee orwhich would mitigate that liability,"NLRB v. Brown &Root, Inc.,311 F.2d 447, 454 (8th Cir. 1963). The exist-ence of liability has not been dispelled. The evidencesubmitted here which would tend to show that these em-ployees were laid off because they were only temporaryhas not been credited. In any case, there has been noshowing that by the terms of the seniority policy, or se-niority list21; or by the provisions of needed skills tests,18 This unequivocal statement was modified by a letter dated May 21,1981, from the Company to the Union stating that "most of the nonsuper-visory personnel required" at the 1604 plant would come from"Currentbargaining unit employees"at Broadway. Ibid.19 These officials,according to Galindo assured"permanent type em-ployees" that none of them,"permanent type employees,"would losetheir jobs, and that people who would be leaving would be temporaryemployees.2O Several employees,Coronado,Mendez, McKee, and Sotelo, weresons of long-time employees,who presumably would know what toexpect from his Company. One new employee, Randy Cowan who washired in January 1982 for work at 1604, said that Galindo told him thathe could look forward to staying with the Company for a "real longtime."E1 Galindo testified in this proceeding that the Company utilized se-niority as a criterion for laying off employees, but nothing of that sortwas introduced here. ALAMO CEMENT CO.643or particular jobs to be filled; or numbers of employeesavailable at Broadway in December or 1985 as comparedwith the openings at 1604; or byanyother standard,these employees were chosen to be laid off, instead ofthose hired specifically for 1604 positions, either beforeor after the laid-off employees. There was testimony byManuel Galindo about attrition, about an aging workforce concerned about a faster pace at the new location,and about an early retiremen plan, but he never specifiedthe number of employees required to be laid off whenthe Broadway plant closed in December 1985.22 There isno way from this record from any of us, including Re-spondent, to know or even to speculate as to when, ifever, these employees would have been laid off if theCompany had not violated their rights under the Act, orhad reinstated them to their former or substantiallyequivalent positions,U. S. Mineral Products Co., 276NLRB 140 (1985). In these circumstances, I do not be-lieve that Respondent has met the burden of showingthat there laid-off employees would have been laid off,inevitably, either on July 7, 1982, or on December 30,1985,NLRB v. Brown Root,supra;Buncher Co.,405 F.2d787 (3d Cir. 1968);W. C. Nabors,323 F.2d 686 (5th Cir.1963);McDonnell Douglas Corp.,270 NLRB 1204 (1984);Midwest Hanger,221 NLRB 911 (1975).V. MITIGATION OF BA(;KPAY LIABILITYThe backpay specification issued by the General Coun-sel in thiscase runsfrom July 1982 (third quarter)through December 1987 (fourth quarter). There werediscussions between counsel both on and off the recordon the termination date of backpay liability. There was,however, no agreement, except that the General Counselmade no offer to amend the specification, and none ofthe partiesexaminedany witnesses or introduced anydocumentary evidence about matters occurring after De-cember 31, 1987. I, therefore, will make no finding con-cerning any backpay liability beyond that date.The Respondent did not place in issue the amounts ofgross backpay or interest thereon as computed in theGeneralCounsel's specification,butdidamend itsanswer at' the hearing to contest the interim earnings fig-ures applicable in each case in mitigation of backpay li-ability.Iwill therefore, discuss each individual case basedupon evidence adduced in this record, retaining the sameorder of employeesas setout in the original specificationand answer.A. Ramiro Sotelo Jr.Sotelo testified that as soon as he was laid off hemoved to New Braunfels, Texas.23 He collected unem-ployment for a couple of weeks, then took a job for alittle over $4 per hour for a month. He went to work forGeneral Portland Cement on August 31, 1982, starting at22 Even after this date, Galindo testified, some employees remained atBroadway to empty storage silos, to clean up, and to prepare the plantfor shutdown.zs Sotelo testified that New Braunfels is 32 miles from San Antonio.United States Census figures from 1980 show San Antonio with a popula-tion of 785,940 and New Braunfels 22,402.$5 per hour, then to $5.50 after 90 days. He was still em-ployed at General at the time of this hearing, earning$9.10 per hour as of April 26, 1988.Respondent argues that since Sotelo did not look forjobs paying $8 or so per hour, the kind of job fromwhich he was laid off at Alamo Cement, he is not enti-tled to backpay. Sotelo, however, testified that he tookthe first job, as a truckdriver, with Boise Cascade, then,late in August, took a job with General Portland Cementas a utility man. Those jobs were not jobs at whichSotelo had no experience, and to describe him as "labor-er," as Respondent has done in its brief, is inaccurate andunfair. In these circumstances I do not find that the stric-tures adopted by the Board inKnickerbocker Plastic Co.,132 NLRB 1209 (1961), apply.24I find that Sotelo is owed backpay of $9,096.64 withinterest to December 31, 1987, of $5,653.70 for a total of$14,750.34, together with additional interest up to thedate of payment.B. Hipoleto ValdezValdez testified that he went to the Texas Employ-ment Commission after his layoff on July 7, 1982, butfailed to report in as required by the Commission (TheTexas Employment Commission was generally referredto herein as "TEC"). He filled out applications for workin the constructionbusinessbecause, as he claimed, hehad experience in carpentry, roofing, and fencing work.He also applied in "a few mechanics shops." He didobtainwork in the third quarter of 1982 and earnedabout $338 from Berry Construction and Elmore Enter-prises, and quit his job at Elmore because he did not likethe person in charge.Valdez was vague about his activities from the thirdquarter of 1982 to the first quarter of 1984, and was alsovague about working fora man namedJoseph Alandedoduring that period. At one point Valdez said he made$6000 from March 1983 to the end of 1983, but at an-other point did not recall what he made. He had norecords, no W-2 forms, had no taxes withheld, and eithercould not or would not recall where Alandedo livedthen, or at the time of the hearing.InApril 1984, Valdez obtained a job with CapitalCement which he kept during the year 1984 and into thefirst part of 1985. He stayed unemployed during much of1985,working a temporary job with someone namedHawkins, then hiring on with Finn Construction later inthe year. This job did not last and Valdez worked forother employers, during 1985 and through 1986. In Feb-ruary 1987, he began working for Continental Florist,and stayed there through 1987.The Respondent properly objects to the payment ofbackpay for periods when Valdez apparently was wilful-ly unemployed. But comparing the testimony summa-rized above, with the specification, I note that no back-pay is being claimed for the periods from the fourth24 New Braunfels is neither too small nor too distant from San Antonioto warrant denying backpay on the grounds followed inKnickerbockerPlastic. 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquarter of 1982 through the 1st quarter of 1985.25 Inregard to other periods when Valdez' employment wasat best casual, the Respondent claims that "he continuedto look for work solely in the construction field."26I do not find in this case a wilfull failure to find orpersevere at suitable work during any period for whichbackpay is claimed. Valdez is owed $49,583.68 in back-pay together with $13,047.90 in interest up to December31, 1987, with interest continuing until the time of pay-ment.C. Alfredo EstradaEstrada testified that he filed for unemployment withthe TEC on his lay off on July 7, 1982, and collected un-employment benefits until around February 1983.27When the unemploymentinsuranceran out Estrada de-cided to go into business for himself as an auto mechan-ic.He had some business cards printed and distributedthem locally. His business unfortunately, did not flourish,and by early 1984 he was forced to take a job withsomeone namedJohn T. Saunders. Estrada then, on May23, 1984, took a job with the City of San Antonio WaterBoard where he remained at the time of this hearing.Despite Respondent's position that Estrado's self-employ-ment wasnot "bona-fide full self-employment,"NLRB v.Armstrong Tire & Co.,263 F.2d 680 (5th Cir. 1959), thereisno evidence and only conjecture on the part of Re-spondent that Estrada did not exert every effort in abona fide, legitimate way, to make this littlebusiness asuccess.If he could not, then that is too bad, but thatshould not be held to be a wilfull loss of earnings.NLRBv.Arduini Mfg. Co.,395 F.2d 420 (1st Cir. 1968).28Accordingly, I fmd that Estrada is owed $52,378.64 inbackpay with $25,821 in interest through December 31,1987, and with interest continuing until paymentismade.D. Clemente CobarruviasCobarruvias died on August 4, 1987. The GeneralCounsel claimed that he was due $43,984.78 in backpaythrough the second quarter of 1987 together with$21,220.13 in interest through the end of 1987. The Re-spondent does not contest these amounts and I fmd thatsuch amounts, together with interest to the time of pay-25 If Valdez did in fact earn $6000 or so in the 1982-1983 period at thisunder-the-table job, his testimony that he told the General Counsel aboutit is credible and not refuted by other evidence.26 Compare Respondent'sfinger-pointing at Sotelo fornotseekingwork in his field Apparently Respondent agrees with Lorenzo Dow'sdefinition of Calvinism; "you'll be damned if you do-and you'll bedamnedif you don't."27 A word about TEC records received from Respondent:in this case,I have no knowledge that the records received here are the only recordsthe TEC has regarding the individual employees.With regard to someemployees the records are voluminous,showing all the biweekly reportsrequired of claimants,often for months on end.For others, including Al-fredo Estrada, the only TEC records offered and received reflect not theTEC's role as disburser of benefits, but its function as the collector andrecorder of insurance payments made by employers on account of theiremployees.In the absence of any explanation of the selection of recordssubmitted,or not submitted,or of the meaning of TEC internal codes andlanguage, I can draw no inferences, for example, that the lack of paymentrecords and claimant's reports in the case of Mr. Estrada,means or im-plies that he did not report and draw benefits as he testified he did.28 A case withwhich,in younger and happier days, I had some pass-ing acquaintance.ment are owed to the estate of Clemente Cobarruvias.The General Counsel also claimed in her specificationthatCobarruvias' estate is due $20,000 on account ofcompany paid life insurance to which the estate wouldhave been entitled but for the discriminationagainst him.Respondent objected to this, asserting that Cobarruvias'estatewas entitled to at least equal insurance benefitsfrom the city of San Antonio, his employer at the time ofhis death. This assertion is borne out by documents sub-mitted by Respondent showing the payment of what ap-pears to be over $20,000 under a city employee life insur-ancepolicy in Cobarruvias'name.Accordingly, I do notfmd that Cobarruvias' estate is entitled to any paymentson account of life insurance.E. David OrozcoOrozco was laid off on July 7, 1982, and acceptedrecall by Respondent on September 20, 1982. He workedat the Company until he resigned on August 1984. TheGeneral Counsel has specified backpay only for the thirdquarter of 1982 in the amount of $2136 with interestthrough December 1987 of $1,924.41. The Respondent'scounsel questioned Orozco at this hearing about his in-terim earnings, but raised no questions about Orozco inthe brief. I fmd that Orozco is due backpay in theamount of $2136 with interest of $1,924.41 up to the endof 1987, with additional interest up to the time of pay-ment.F.Michael McKeeMcKee was laid off on July 7, 1982, and initially ob-tained temporary employment with a contractor at the1604 plant construction site. He then got a permanentjob with a rug cleaner in August 1982, remaining untilJanuary 1985. At that time McKee moved to a towncalledUvalde, about 77 miles almost due west of SanAntonio.29Respondent's comment in its brief thatMcKee moved to Uvalde "simply" to get away fromSan Antonio is simply not true, since the sentence inwhich he testified that he moved to get away from SanAntonio concludes with the words "and since my wife'srelatives are all down there I was going down therelooking for a job." I also note in regard to this move thatMckee and his family were given a place to live by hisin-laws while they were there, and McKee testified thatifhe couldn't have found a decent job he "probablywould have moved back to San Antonio." McKee triedto start a carpet cleaning business in Uvalde, but couldnot make any money at it.20 He then had to make do29 McKee thought it was 82 miles, but the 1986 Rand McNally UnitedStates Road Atlas shows the distance to be 77 miles.20 Respondent also argues that McKee "willfully deceived the Board"by failing to disclose earnings from this failed business and that backpayshould be tolled for the first quarter of 1986,American Navigation Co,268 NLRB 426 (1983) However, the evidence is not clear as to whetherthere was a failure to disclose earnings, or that any such failure was wil-fullMcKee testified that he had no records of that income, which couldhave been about$200, and did not recall whether he notified the Boardof these earnings.Thistestimony is so vague,and the amounts so small,as to lead me to conclude that it has not been established that McKeemade any profit from hisbusiness,or that he did not notify the Board ofthe facts about thebusiness. ALAMO CEMENT CO.with odd jobs until he obtained full-time employmentwith Rock Products of Texas in February 1986.The question of disqualification for the move toUvalde is closer than in the case of Ramiro Sotelo Jr.,who moved to New Braunfels. Uvalde is farther awayfrom San Antonio, 77 miles compared to 34 miles, andsmaller,14,178 comparedto 22,402 (1980 census figures).There are distinctions between McKee's case and thoseof the individuals considered,for instance,inKnicker-bocker Plastics,supra, but in both instances the moves tolesspopulated localitieswere undertaken for personalreasons, and searches for employment were not success-ful, in this case, at least, for an entire year. However, inthis case I note also testimony of McKee's fellow laid-offemployees who remained in San Antonio3 a and had asmuch if not more difficulty in finding employment, evenin jobs at or just above the minimum wage. In these par-ticular economic circumstances I distinguish the situa-tionsinKnickerbocker Plastics,and find that McKee didnot willfully withdraw from the labor market during thefirst year he was at Uvalde. I find, therefore, that McKeeisowed $36,743.27 in backpay together with $14,225.51in interestthrough December 1987, with additional inter-est to the time of payment.G. GeronimoMendez Jr.After hislayoff byRespondent on July 7, 1982,Mendez stayed on unemployment for almost a year. InJune 1984 he went to work for a company called A & HIndustries.In March 1984 Mendez'quit this job because,as he put it, "the promises the man had made me henever gave me. He never did what he told me he wasgoing to do.He said I was going to get trained, neverdid.He said I was going to make more money.That'sthe first and only reasonwhy I tookthat job offer, be-cause I was supposed to be making more money, and Inever got it, never received it." It seems to me thatunder the most elementary principles of contract law,there has been a breach of promises here by Mendez'employer, justifying recession by Mendez of the contractof employment.In such circumstances, I find Mendez'quitting his job with A & H to be justifiable.32The Respondent also alleges that Mendez was fired byan employer named Specialized Cargo on November 21,1985.Mendez disputed this,saying that he had in factbeen laid off by an employerwhich wasgoing bankrupt.While the TECruled against Mendez, I think the matterisnot free from doubt,and it has not been established tomy satisfaction that reasons given by the former employ-er, and acceptedby the TECare sufficient to disqualifyMendezfrom backpayon that account.Finally,inDecember 1987, Mendez admitted that hewas fired by L & H Packing,but he testified that he gotanother job about 2 weeks later which paid more money.Under the circumstances I must agree that Mendez'work was"spotty" but I cannot find that Respondenthas established that he willfully failed to pursue or to31 See for example, testimony of Valdez, Zumga,Estrada, and Mendez92 Similarly,Mendez' later quittingat Dean Coleywas justified by thefact that he was assigned to do ajob other thanthe one he was lured todo.645retain the job opportunities he had. Accordingly, I findthatMendez is owed $41,700.87 in backpay, with interestthrough December 1987, with interest continuing to thedate of payment.H. Jaime ZunigaAfter his layoff on July 7, 1982, Zuniga did not obtainemployment until early in 1983. He was recalled toAlamo Cement in 1983 and remained employed thereuntilDecember 1985 when he was laid off again. He wasthen unemployed for about 14 months. The Respondentclaims that these two "prolonged" periods of unemploy-ment "patently evidence" a wilfull loss of earnings.However, Zuniga testified credibly and without contra-diction (beyond Respondent's partisan skepticism, unsup-ported by any evidence) that he had contacted over 200employers in the 1982-1983 period, and more than 50 inthe 1986-1987 period. In the latter period Zuniga ful-filled all the requirements of the TEC and was awardedbenefits for almost the entire time he was unemployed.The Respondent has presented no evidence thatZuniga did not do what he said he did, and asks that Ideny him backpay because of its disbelief in what hesaid.I do believe him and fmd that he is entitled to$34,730.32 in backpay, with interest of $11,331.12 up toDecember 31, 1987, and continuing to the time of pay-ment.1.James W. BellBell's experience in the July 1982 layoff is unique.About 2 weeks before the layoff on July 7, on a Friday,he broke his arm while employed at the Broadwayplant.33He did not file for workers' compensation be-cause on the following Monday he was called by theplant safety manager who asked him to return to "lightduty." Bell remained at work until the layoff on July 7when he was laid off with the others.On July 9, Galindo called Bell and told him that theCompany was calling the mechanics back, but not Bell.Galindo told him that when his arm was healed and hecould do regular labor, to call and talk about comingback to work.Bell's testimony about what happened next is worthquoting in its entirety, to demonstrate the underlyinglogic of a seeming "Catch-22" situation:in the meantime I had a heck of difference trying toget a little money together because I didn't knowwhat to do. I went to unemployment (TEC) andthey said hey you can't draw unemployment yougot a brused arm. I said well how am I supposed toget any money. And she said well where did youhurt it at. I said I hurt it at work. She said well youshould be drawing workmen's compensation. So Icalled workmen's compensation, they said, well firstI called Mr. Galindo. And I told him, Mr. Galindo,31 11 find that the arm was broken while Bell was at work,based on hissomewhat ambiguous statement that "I was mechanic,Mechanic B, andwhen I broke my arm, I was working on a kiln out there;" and his un-equivocal testimony that he told the people at the TEC that he hurt hisarm at work. 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI says, I need to call workmen's comp because Ineed some money,I got to get some money, youknow.So he said well go ahead and call them. Sothen when I called them she told me,she said youcannot draw workmen's comp.I said well the ladyat unemployment said I could because I broken [sic]my arm while I was working.She said no,I realizeyou broke your arm while you was working butyou were laid off.Both of these women who talked so matter-of-factly,and seemingly insensitively,to Bell were probably right.He would not be eligible for unemployment insurancebecause he could not work, and he would not be eligibleforworkers'compensation because he had returned towork in spite of his injury,and then been laid off. SoBell remained out of work(and, presumably, out ofmoney)until his doctor released him for general dutyabout August 30.He went to the plant,talked to Ga-lindo, and returned to work on the 30th.The Respondent,joining the two women from theState of Texas, now compounds this catch-22 situationby stating,again correctly,that since Bell was not in-jured while engaged in interim employment,he "absent-ed" the labor market and is entitled to no backpay forthe periodJuly 7-August 30.AmericanMfg.Co ofTexas,167 NLRB 520(1967).What Respondent neglects to observe, however, issomething that the woman from the Texas Workers'Compensationofficenoted;namely,that Bell was unem-ployed not because he was injured,but because he waslaid off.Indeed,he had been asked to report back towork even with his brokenarm. TheRespondent has of-fered no reason here astowhy,if he was acceptablebefore July 7, he was not acceptable on July 9.Thus, Ifindthat the Respondent is not now in a position toargue that Bell should be denied backpay when it was itsown equivocal actions which resulted in his remainingout of work fromJuly 7to August 30.Respondent also asserts that Bell showed a lack of dili-gence in seeking work after his December 1985 layoff bythe Company.Recordsof the TECshow,however, thathe made repeated inquiries about work at seven differentemployers during a 6-month period.Bell did file with theTEC, and thereisno evidence that he failed to followany orders or instructions given himby thatagency. TheBoard and the courts are consistent,moreover, that abackpay claimant is held "only to reasonable exertions, inthis regard,not the highest standard of diligence ... .The principle of mitigation of damages does not requiresuccess,itonly requires an honest goodfaith effort"NLRB v. Arduini Mfg. Co.,supra.I find here that Bellexerted honest and good-faith efforts to find employmentin the period after December 1985.Accordingly,I find that Bell is entitled to $15,392.65in backpay with$3,957.57 in interest through 1987, withinterest continuing to the date of payment.J.Orlando SanchezSanchez was laid off in July 1982, and worked on afairly steady basis through the fouth quarter of 1985.From this point on he was confused about what he did.He worked for some employers and testified that whilehe filed for unemployment with the TEC he receivedonly one check from that agency during 1986. The Re-spondentclaimsthat the TEC had no records of a claimby Sanchez during 1986. There is no evidence in therecord to support thisclaim,but I think the testimony ofSanchez isconfused,evasive,and suggestible to ques-tions put by Respondent's counsel.I think he probablydid not file with the TEC during 1986, and he did quit ajob with an employer called Newell Industries in April1987. I think, however, that Sanchez' testimony showsthat he did actively seek work during 1986 and 1987, andthat his leaving of Newell Industries was prompted bythe knowledge that he was marked for layoff, "at somefuture point" as argued by Respondent, but in the imme-diate future. I cannot find that by these actions and inthe absence ofanyother testimony or evidence on thematter that Sanchez wilfully removed himself from thejob market, or was unjustified in quitting Newell Indus-tries.These matters are not free from doubt, but in suchcases, all doubts should be resolved in favor of the claim-ant, rather than the Respondent wrongdoer,United Air-craft Corp.,204 NLRB 1068 (1973).I, therefore, find that Sanchez is entitled to $18,907.76in backpay, together with $2,804.89 in interest up to theend of 1987 and continuing until the date of payment.K. Candelario CervantesCervantes was laid off on July 7, and he testified thathe went to work with Elmore Enterprises, a contractorat the 1604 plant, for a month or two. He admitted thathe had not notified the Board the he worked there. Re-spondent argues that Cervantes should receive no back-pay for the third quarter of 1982, during which time heheld this undisclosed job.American Navigation Corp.,268NLRB 426 (1983). I agree, and will recommend thatCervantes be paid backpay in the amount of $2974.48,34together with interest computed to the date of payment.L. John CoronadoAfter he was laid off on July 7, Coronado collectedunemployment and actively looked for work as a paintand body person, a field in which he had been trained inschool.About 6 weeks later he got a job with UnitedUtility.About the middle of 1983 he was laid off byUnited Utility, and 2 weeks later obtained a job withV.K. Knowlton, a construction company, as a heavyequipment painter. He remained there until July 1985when he quit to move to a small town called Bracket-ville, population about 1600, 120 miles west of San Anto-nio (and 40 miles west of Uvalde). Once there, Coronadotried to get work, but none was available.35 The TECrefused him unemployment payment because he had quithis job at Knowlton.This case is quite different than those of the other twoemployees who left the San Antonio area, Sotelo and94 Using the revised fourth quarter figures supplied by the GeneralCounsel in an amended specification for Cervantes.35 Including an attempt to start his own paint and body shop,but thatdid not work out. ALAMO CEMENT CO.McKee. First, Coronado quit his job without any justifi-cation which can be found in this record, and second, hemoved over 100 miles to a very small town with verylimited opportunities. I find none of the reasons herewhich led me to justify the moves by Sotelo and McKee.Accordingly, I find that by leaving his job, and the SanAntonio area in July 1985, Coronado incurred a willfulloss of employment which continued down to the time ofthishearing.He is entitled, therefore, to no backpayfrom the end of the second quarter of 1985. He is enti-tled to backpay in the amount of $10,648.08 from thethird quarter of 1982 through the second quarter of 1985,with interest thereon up to the date of payment.M. Brian P. JohnstonJohnston did not testify in this proceeding. The specifi-cation claims that he is entitled to $2,775.45 in backpaywith $2,245.92 in interest through 1987. The Respondentraised no argument concerning these amounts. I, there-fore, find that Johnston is entitled to the amount set outin the specification, with interest continuing to the dateof payment.N. Jeffrey WhiteWhite was killed in a boating accident on June 13,1987.The backpay specification claims that at the timeof his death through the 'second quarter of 1987, Whitewas owed $25,280.88 in backpay, $11,934.49 in interestthrough the end of 1987, and $16,000 in life insurance towhich his estate would have been entitled if he had beenemployed at Alamo Cement. The Respondent introducedno evidence, nor does it argue, that the backpay and in-terest figures are incorrect. It does assert, however, andhas introduced evidence to show that White was cov-ered by a lifeinsurancepolicy maintained through histhen employer, Aleman Food Service, and his Union, In-dustrial,Technical and Professional Employees Division,National Maritime Union of America, AFL-CIO (ITPE-NMU). The record shows that as of June 22, 1988, thedeath benefits paid to White's widow, Jane H. White, to-talled $14,800 with $4800 in monthly paymentsremain-ing, for a total of $19,600. It thus appears that the$16,000 in insurance claimed by the General Counsel ismore than offset by the insurance which is actually beingpaid. Thus, I find that the backpay figures given above,together with interest to the date of payment and notadding the insurance amount as claimed by the GeneralCounsel, constitute the properamountsof backpay andinterest due to the estate of Jeffrey White.0. Donald J. WesolickAs I noted in section III, above, Donald Wesolick tes-tified that he worked for a company called Midwesternwhich had been acquired by Alamo Cement. Wesolicktransferred to Alamo in 1980, and he testified, returnedtoMidwestern (which apparently had retained its sepa-rate identity) after he was laid off by Alamo on July 7,1982.He remained there until the end of October 1984,when he left for reasons which are somewhat obscure.According to Wesolick's own words, he "just got tiredof working there and all that. I was trying to hope I was647going to get back over at Alamo and I had got laid off,and other reasons."Wesolick stated that he had hadproblemswith absenteeism36atMidwestern, and hadbeen suspended for a weeksometimebefore he left. Theday before he left Midwestern, Wesolick called the officemanager andtold him that he had another job and wouldnot be in the next day. He then went to work on thatnext day for one Clarence Tausch at Helotes materials.He was paid $6 per hour at the new job as opposed to$5.75 per hour at Midwestern, but madea little lessmoney because of different overtime rates.Wesolick stayed with Clarence Tausch until April1985.He was missingdays because of problems with hisleg, but his testimony was unequivocal that he quit be-cause he"didn't get along too good" with Tausch. Fromthat point he was unemployed for about a year. He didnot file for unemployment, but lived on his wife's incomeduring that period. He did testify that he looked forwork at a number of places but unsuccessfully.37After he left 'Tausch,Wesolick testified that he wentto work for Zumwalt Paving late in 1985, and workedthere running a loader until late 1986.38 He then went onunemployment until the end of 1986. He obtained a jobwith Southwest Texas Delivery in March 1987, but quitafter 2 weeks, and then worked for an employeeleasingoperation called Peak Load until September 1987, whenhe was laid off.I do not agree with Respondent that Wesolick's depar-ture from Midwestern was unjustified, or that his interimearningsfrom that job should offset subsequent grossbackpay. However, I do think that Wesolick did incur awillful loss of earnings when he quit Clarence Tausch.Even though he maintained that he had missed work be-cause of his leg on that job, he was clear that the reasonhe left was that he did not get along with Tausch. Thisactionwas not justifiable, and I find that his interimearningsfor the first quarter of 1985 should offset thegross backpay figures from that point until the end of1987. Thus the net backpay for the first quarter of 1985would be $1,657.80, for the second quarter of 1985,$1,657.80, and so on, adjusting for the increased grossbackpay figures in subsequent quarters except where theinterim earnings figures are higher. The total backpayowed, by my' calculations, is $22,467.97 together with in-terest down to the date of payment.P. Randy CowanCowan was laid off on July 7, 1982, was subsequentlyrecalled several times by Alamo, and worked for otheremployers. The Respondentstates inits brief that TECSeWesolick has an artificial leg which apparently gives him problemsfrom time to time, requiring him to miss work more often than is accept-able to someemployers.37 Respondent is critical of Wesolick for not seeking"any type ofoffice employment," but Wesolickpointed out in his testimony that hewas "not too good at that," and most of those jobs require a "collegedegree and all of that."as The amended backpay specification for Wesolick shows that he re-ceived no interim earnings for the first three calendar quarters of 1986,but Wesolick's testimony is clear that he worked for Zumwalt,and for D& B Materials, a subsidiary of Zumwalt, in that year through September15, 1986. These interim earning computations are obviously in error. 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecords in evidence here indicate that Cowan received$140 during March 1986, from an employer called BauerShedding Co. which he failed to report to the GeneralCounsel. There are two problems with this allegation.First,Cowan was never asked about the matter when hewas on the witness stand, and the specification for thefirstquarter of 1986 shows interim income of $840,which could include the $140 alleged to have been con-cealed from the Government. Second, and more impor-tant, there is no citation in Respondent's brief to which aspecific TEC record is referred. Those records were sub-mitted originally without identification or explanation ofthe symbols, shorthand, and meaning of the variousforms and communications used. Many of the exhibitsare indistinct or illegible. I have searched through theserecords throughout this case, in writing this decision, andI have used the records in coming to the conclusions Ihave reached here. With respect to Cowan, I searchedthe records thoroughly, and I believe that what Re-spondent is referring to is Respondent's Exhibit 15(g) aTEC claim form covering a period from March 3 toMarch 17, 1986. On the front page of that form areblanks for the claimant to state whether he earned anywages in that 2-week period. There are spaces for "yes"and "no" and it appears that the "yes" blank is checked.Below that there are spaces for employers' names, ad-dresses, and amounts earned. There are things writtenthere but those writings are illegible. I cannot make find-ings based on illegible documents in evidence.Thus, I do not believe that Respondent has shown thCowan earned any money in March 1986. But if he did,Respondent has not shown that this was not disclosed totheGeneralCounsel. I find that Cowan is owed$4,462.42 in backpay, with interest of $1,823.46 up to theend of 1987, and continuing until the date of payment.Q. Benny TorresTorres testified that after his layoff on July 7, 1982, hewas recalled by Galindo after 2 weeks. He was laid offat the end of December, then recalledagain, remainingwith Respondent until the end of December1985.The Respondent claims that Torres should be deniedbackpay of the first quarter of 1986 because he told theTEC "from December 27, 1985 to the end of March,1986 he did not look for work" because he was on tem-porary layoff from Alamo. The TEC records do showthat Torres did not report to them thenamesof placeswhere he sought work from the week ending December27, 1985, through the week ending February 28, 1986,listingon the form merely that he was on temporarylayoff from Alamo. In the weeks ending March 7 and 14,the records show that Torres claimed that he had lookedfor work at Alamo; then in the weeks ending March 21and 28 he reported that he went somewhere. But unfor-tunately, as so many times here, the records are illegible.It does notseemto me to be unreasonable, consideringTorres' experience with Respondent, that he would fullyexpect to be recalled very soon, and it would be wastefulof his time, as well as that of prospective employers, forhim to go around and seriously look for work elsewhere.Moreover, Torres was questioned by counsel for Re-spondent and was given no opportunity to explain thislapse.39 I cannot find that Respondent has shown thatTorres willfully removed himself from the job market,even for those few weeks early in 1986.Accordingly, I find that Torres is entitled to $15,634 inbackpay, together with interest of $2,425.32 up to theend of 1987, and continuing to the date of payment.R. Ronald W. WagnerThe backpay specification forWagnerclaims anamount of $100,113.92 in backpay, with interest of$32,299.85 through 1987. However, the General Counselstated in a memorandum attached to the specificationthatWagner has not been located by the Board and in-terim earnings have not been calculated and deductedfrom the totalamounts inthe specification.On the foregoing findings, and upon the entire recordin this case, I issue the following recommended40-ORDERThat the Respondent, Alamo Cement Company, its of-ficers, agents, successors, and assigns, shall satisfy its ob-ligation to make the following employees whole by pay-ment to them of the amounts listed by their namesbelow, plus interest thereon accrued to the date of pay-ment computed in the manner described inNew Horizonsfor the Retarded,283 NLRB 1173 (1987),41 minus anytax withholding required by Federal or state law:NameBackpayInterest to 12/31/87Ramiro Sotelo, Jr.$9,096.64$5,653.70Hipolito Valdez49,583.6813,047.90Alfredo Estrado52,378.6425,821.13Clemente Cobarruvias43,984.7821,220.13David Orozco2,136.002,921.41Michael McKee36,743.2714,225.51Geronimo Mendez, Jr.41,700.87to be recomputedJaime Zuniga34,730.3211,331.12James W. Bell15,392.653,957.57Orlando Sanchez18,907.762,804.89Canderlario Cervantes2,974.48to be recomputedJohn Coronado10,648.08to be recomputedBrian P. Johnston2,775.452,245.92JeffreyWhite25,280.8811,934.49Donald J. Wesolick22,467.97to be recomputedRandy Cowan4,462.421,823.46Benny Torres15,634.002,425.32Ronald W. Wagner100,113.9232,299.8539Whether, for example,Galindo, or some other company official, hadtold him that he would soon be recalled.40 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.41 Note: Interest on backpay amounts accruing before January 1, 1987,apparentlywas computed in accordance withFlorida Steel Corp.,231NLRB 651(1977),as described in the backpay specification herem. Inter-est from and after January 1, 1987, will be computed at the "short-termFederal rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. § 6621;New Horizons for the Retarded,supra. ALAMO CEMENT CO.649The Regional Director shall hold in escrow the pay-ments for Ronald W. Wagner for a 1-year period begin-ning either on the date of Respondent's compliance bypayment of the backpay for deposit in to escrow, or onthe date the Decision and Order becomes final,includingenforcement thereof,whichever is later. At the end ofthis 1-year escrow period,the Respondent's backpay ob-ligation toWagner will lapse in the absence of a showingby the discriminatees by a preponderance of the evidencethat there were compelling reasons to justify his failureto come forward during that period.Starlite Cutting,280NLRB1071 (1986)(Starlite 1); Starlite Cutting,Inc., 284NLRB 53(1987)(Starlite Il);Muney Design,285 NLRB289 (1987).Interest for the period after December 31, 1987, shallbe computed by the Regional Director and added to theamounts here set out.